Schnadek, Attorney General,
You have asked to be advised upon certain questions involved in distributing the 2 percent tax on premiums by foreign fire insurance companies under section 2 of the Act of June 28, 1895, P. L. 408, as last amended by the Act of April 20,1933, P. L. 51.
Section 2 of the Act of 1895, as amended, requires that annually the State Treasurer shall distribute to the treasurers of the several cities, townships, and boroughs within the Commonwealth, to be paid to the relief fire association of the fire department within or serving such cities, townships, and boroughs, “the entire net amount received from the two per centum tax paid upon premiums by foreign fire insurance companies.” In several previous opinions, this department has advised you that a proper construction of the Act of 1895, as amended, requires you to learn what business is written in each city, township, and borough within the State and to make distributions among the cities, townships, and boroughs accordingly. See Tax on Foreign Fire Insurance Companies’ Premiums, 11 D. & C. 35, and informal opinion no. 304, dated December 29, 1933.
*681You advise that this rule is practicable in the case of original business transacted by foreign fire insurance companies, but that it is difficult and often impossible to learn from foreign fire insurance companies who transact a reinsurance business in what places within Pennsylvania the reinsured properties are located. The result has been that a substantial amount of the tax on fire insurance premiums transacted by foreign companies has each year remained undistributed.
You inquire whether it would be lawful to make distribution of the tax on premiums on a different basis, namely, by prorating the total amount of tax paid by foreign fire insurance companies among the several cities, boroughs, and townships in proportion to the amount of tax on original business transacted by foreign fire insurance companies within such cities, boroughs, and townships.
Section 2 of the Act of 1895, as amended, reads as follows:
“Section 2. On and after the first day of January, one thousand nine hundred and nineteen, and annually thereafter, there shall be paid by the State Treasurer to the treasurers of the several cities, townships, and boroughs within the Commonwealth, the entire net amount received from the two per centum tax paid upon premiums by foreign fire insurance companies. The amount to be paid to each of the treasurers of the several cities, townships, and boroughs shall be based upon the return of said two per centum tax upon premiums received from foreign fire insurance companies doing business within the said cities, townships, and boroughs, as shown by the report made to the Department of Revenue. Each city, borough, or township, receiving any payment from the State Treasurer hereunder, shall forthwith pay the amount received to the relief fund association of the fire department, or of such fire company, or fire companies, paid or volunteer, now existing, or hereafter organized, in such city, borough, or township, as is or are engaged in the service of such city, borough, or township, and duly recognized as such by the council or commissioners, as the case may be, of such city, borough, or township. In any borough or township in which there is no fire department or fire company or companies, the amount received by the treasurer of the borough or township from said tax shall be forthwith paid to the relief fund association of the fire department or fire company or companies of any adjoining city, borough, or township, the fire department or fire company or companies of which afford- fire protection to the inhabitants of such borough or township. Before payment of said tax to the treasurer of any such borough or township, the burgess, in boroughs, and the secretary of the board of supervisors, in townships, shall first certify to the Auditor General that the fire department or fire company or companies of such adjoining city, borough, or township afford fire protection to the inhabitants of such borough or township. Warrants for the above purposes shall be drawn by the Auditor General, payable to the treasurers of the several cities, townships, and boroughs, in accordance with this act, whenever there are sufficient funds in the State Treasury to pay the same.”
The very first sentence of this section requires the State Treasurer to distribute “the entire net amount” received from the 2 percent tax. The legislature evidenced an intention that all the tax should be distributed.
It is possible to compel foreign fire insurance companies doing business within Pennsylvania and registered here for that purpose to make annual reports upon the basis of which you can determine the risks upon which insurance was placed in the several cities, boroughs, and townships of the State; but the location of original risks cannot be determined in the case of a substantial part of reinsurance business written by foreign companies doing business in Pennsylvania. *682Without such information, the tax on such business cannot be distributed, unless it be distributed to the place where original business of these companies is written.
In our opinion, the legislature did not intend any part of the tax on premiums to be retained in the State Treasury and therefore authorized your department and the State Treasurer to distribute the fund among the several cities, boroughs, and townships in an equitable manner upon information obtained from the reports received by your department from companies within the jurisdiction of Pennsylvania.
Accordingly, we are of the opinion that the method of distribution which you have proposed is lawful and comes within the language of the legislature as expressed in section 2 of the Act of 1895, as amended.
From C. P. Addams, Harrisburg, Pa.